MEMORANDUM **
Richard Allen Ward, Jr. appeals the 15-year sentence imposed by the district court following his guilty plea conviction for being a felon in possession of a firearm in violation of 18 U.S.C. §§ 922(g) and 924(e). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Ward contends that U.S.S.G. § 5G1.3(b) required the district court to adjust his sentence for time previously served on his undischarged period of state incarceration. However, because Ward’s current state convictions were not taken into account in the calculation of the offense level for the instant offense, the district court was not obligated to adjust his federal sentence for time previously served on the state convictions. See U.S.S.G. § 5G1.3(b)-(c).
We reject Ward’s contention that he is entitled, under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), to a sentence adjustment for time served on the three predicate convictions used to establish his armed career criminal status. See id. at 490 (holding that “[ojther than the fact of a prior conviction, any fact that increases the penalty for a crime beyond the prescribed statutory maximum must be submitted to a jury, and proved beyond a reasonable doubt”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.